Filed 9/14/22 P. v. Garcia CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F084099
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. LF010246A)
                    v.

    EDGAR ISIDRO GARCIA,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.
         Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Hill, P. J., Franson, J. and Peña, J.
        Appellant Edgar Isidro Garcia appeals from a January 13, 2022 judgment of the
Kern County Superior Court. Following independent review of the record pursuant to
People v. Wende (1979) 25 Cal.3d 436, we affirm the judgment.
                                       BACKGROUND1
        Garcia was charged with three counts of attempted willful, deliberate, and
premeditated murder (Pen. Code,2 §§ 187, subd. (a), 189, 664 [counts 1-3]); gang
participation (§ 186.22, subd. (a) [count 5]); three counts of assault with a firearm (§ 245,
subd. (a)(2) [counts 6-8]); and discharging a firearm from a motor vehicle at another
person other than an occupant of a vehicle (§ 26100, subd. (c) [count 9]). Later, counts 2
and 7 were dismissed. The information further alleged that Garcia committed the
offenses underlying counts 1, 3, 6, 8, and 9 for the benefit of, at the direction of, or in
association with a criminal street gang (§ 186.22, subd. (b)(1)); in connection with
count 1, he personally and intentionally discharged a firearm and proximately caused
great bodily injury (§ 12022.53, subd. (d)); in connection with count 3, he personally and
intentionally discharged a firearm (id., subd. (c)); in connection with counts 6, 8, and 9,
he personally used a firearm (§ 12022.5, subd. (a)); and, in connection with counts 6
and 9, he personally inflicted great bodily injury (§ 12022.7, subd. (a)) and inflicted such
injury as a result of discharging a firearm from a motor vehicle (§ 12022.55).
        Following trial, the jury could not reach a verdict and the trial court declared a
mistrial. Following retrial, the jury found Garcia guilty as charged and found true the
special allegations. He was sentenced to 15 years to life, plus 25 years to life for firearm

        1 On our own motion, we take judicial notice of a prior nonpublished opinion
(People v. Garcia (July 10, 2018, F073515), from which we obtain the facts set forth in
the first three paragraphs of this section. Citation thereto “is permitted by California
Rules of Court, rule 8.1115(b)(1) ‘to explain the factual background of the case and not
as legal authority.’ ” (In re W.R. (2018) 22 Cal.App.5th 284, 286–287, fn. 2.)
        2   Unless otherwise indicated, subsequent statutory citations refer to the Penal
Code.


                                                2.
discharge proximately causing great bodily injury, on count 1; and a consecutive 15 years
to life, plus 20 years for firearm discharge, on count 3. Execution of punishment on the
remaining counts was stayed pursuant to section 654.
       In an opinion filed on July 10, 2018, we reversed the judgment of conviction on
count 5 and the criminal street gang enhancements, finding that the prosecution’s gang
expert related inadmissible case-specific testimonial hearsay to establish the commission
of two or more qualifying “predicate” offenses by gang members and the erroneous
admission thereof was prejudicial. We also concluded that a remand for reconsideration
of sentencing in view of amendments to sections 12022.5 and 12022.53, enacted by
Senate Bill No. 620 (Stats. 2017, ch. 682, §§ 1-2), was appropriate.
       The People elected not to retry count 5 and the enhancements. At a January 13,
2022 resentencing hearing, the trial court resentenced Garcia to seven years to life, plus
25 years to life for firearm discharge proximately causing great bodily injury, on count 1;
and a consecutive seven years to life, plus 20 years for firearm discharge, on count 3.
Execution of punishment on the remaining counts was stayed pursuant to section 654.
                                      DISCUSSION
       Garcia’s appellate counsel filed an opening brief that provides a “Statement of the
Case” (underlining & some capitalization omitted), raises no issues, and requests an
independent review of “the entire record on appeal for arguable issues.” (See People v.
Wende, supra, 25 Cal.3d at pp. 441–442.) The brief further declares that appellate
counsel advised Garcia of his right to file a supplemental brief. In a letter dated July 11,
2022, we invited Garcia to submit said brief by August 10, 2022. Garcia never
responded. To date, no additional briefing has been received.
       After an independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       The judgment is affirmed.

                                             3.